              Case 2:12-cr-00339-RSM Document 61 Filed 10/15/20 Page 1 of 1




 1                                                               The Honorable Ricardo S. Martinez
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 6
                                      AT SEATTLE
 7
      UNITED STATES OF AMERICA,                                 NO. CR12-399 RSM
 8
                                                                    CR16-07 RSM
                              Plaintiff
 9
                         v.
10
                                                                ORDER GRANTING UNITED STATES’
      NATHANIEL WELLS,
11                                                              MOTION TO FILE A BRIEF IN EXCESS
                              Defendant.                        OF TWELVE PAGES
12
13
14         The Court, having reviewed the Motion of the United States to File a Brief in

15 Excess of Twelve Pages, hereby states: IT IS HEREBY ORDERED that the Motion is
16 GRANTED. The United States may file its Response to Nathaniel Wells’s Motion for
17 Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1) that does not exceed 14 pages
18 in length.
19         DATED this 15th day of October, 2020.

20
21                                                  A
                                                    RICARDO S. MARTINEZ
22                                                  CHIEF UNITED STATES DISTRICT JUDGE
23
     Presented by:
24
25 /s/ Erin H. Becker
   ERIN H. BECKER
26 Assistant United States Attorney
27
28
     ORDER GRANTING UNITED STATES’ MOTION TO                                 UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                              SEATTLE, WASHINGTON 98101
     United States v. Wells, CR12-339 RSM and Cr16-07 RSM - 1                       (2060 553-7970
